Citation Nr: 0109079	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945 and from October 1961 to August 1962; he also had 
periods of service with the National Guard in the 1950's and 
the 1960's.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO).


REMAND

The veteran contends that he is unable to obtain or retain 
employment as a result of his service-connected bilateral 
knee disabilities.  

In VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, submitted in May 1999, 
the veteran reported that he only had an 8th grade education 
and that he last worked in 1978.  He did not provide his 
prior occupation.  (The Board notes that a VA Form 21-8940 
submitted in May 1986 indicated that the veteran had a high 
school education and worked as a truck driver).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16.

In this case, the veteran is service-connected for:  right 
total knee replacement, evaluated as 60 percent disabling; 
left total knee replacement, evaluated as 30 percent 
disabling; and left varicocele, evaluated as noncompensably 
disabling.  The combined disability evaluation is 80 percent.  
Therefore, the veteran meets the schedular criteria pursuant 
to 38 C.F.R. § 4.16(a).  

The Board finds, however, that it is unclear whether the 
veteran's service-connected disabilities are of such severity 
as to preclude all forms of substantially gainful employment 
consistent with his level of experience and education.  In a 
May 1999 statement, Dr. M. S. opined that the veteran was 
unemployable because he had a "much less than 100 foot 
walking tolerance and would not be able to stand or walk long 
enough at work to be useful."  

In the May 1999 VA Form 21-8940, the veteran indicated that 
he was receiving Social Security disability benefits.  He did 
not elaborate.  The Board notes that an August 1993 letter 
from the Social Security Administration (SSA) reflects that 
they were unable to locate records for the veteran.  There is 
no indication as to when the veteran was allegedly granted 
SSA disability benefits.  Pursuant to its statutory duty to 
assist, "VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits."  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (pursuant to duty to assist, VA must 
seek to obtain all pertinent records, including Social 
Security Administration records, of which it is put on 
notice).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of his 
service-connected disabilities during 
recent years.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If, after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO must obtain from the Social 
Security Administration the records 
pertinent to the claimant's appeal for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine whether his service-connected 
bilateral knee disabilities have rendered 
him unable to obtain substantially 
gainful employment.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed, and all 
symptomatology and manifestations of the 
veteran's right and left total knee 
replacement should be set forth in 
detail.  The examiner should answer the 
following questions:

a.  Does the veteran's bilateral knee 
disability preclude him from more than 
sedentary employment?

b.  Does the veteran's bilateral knee 
disability preclude him from light manual 
labor?

c.  Is the veteran unable to obtain and 
maintain all forms of gainful employment 
consistent with his education and work 
history?

d.  If the answer to question (c) is yes, 
is the reason for the veteran's inability 
to obtain and maintain gainful employment 
his service-connected bilateral knee 
disability?

A complete rationale for any opinion 
expressed should be provided. 

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




